Citation Nr: 0500350	
Decision Date: 01/06/05    Archive Date: 01/19/05

DOCKET NO.  04-20 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for asbestosis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The veteran served on active duty from January 1947 to 
November 1949 and from August 1950 to December 1951.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2003 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  In December 2004 the veteran testified at a 
personal hearing before the undersigned Veterans Law Judge.  
A copy of the transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that he is entitled to service 
connection for asbestosis as a result of in-service exposure 
to asbestosis.  Specifically, the veteran states that during 
his second period of active service, he was stationed aboard 
the USS MONTEREY, the USS CORAL SEA, and the USS MISSOURI. 
According to the veteran, he was a pipe fitter and exposed to 
asbestosis.  The service records available for review 
corroborate that he was a pipe fitter and aboard these 
vessels.  

As to claims of service connection for asbestosis or other 
asbestos-related diseases, VA has issued a circular on 
asbestos-related diseases.  This circular, DVB Circular 21- 
88-8, Asbestos-Related Diseases (May 11, 1988) (DVB 
Circular), provides guidelines for considering compensation 
claims based on exposure to asbestos.  The information and 
instructions from the DVB Circular were included in a VA 
Adjudication Procedure Manual, M21-1 (M21- 1), Part VI, para. 
7.68 (Sept. 21, 1992).  Subsequently, the M2-1 provisions 
regarding asbestos exposure were amended.  The new M21-1 
guidelines were set forth at M21-1, Part VI, para. 7.21 (Oct. 
3, 1997).  The guidelines provide, in part, that the clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal disease; that VA is to 
develop any evidence of asbestos exposure before, during and 
after service; and that a determination must be made as to 
whether there is a relationship between asbestos exposure and 
the claimed disease, keeping in mind the latency period and 
exposure information.  See Ashford v. Brown, 10 Vet. App. 120 
(1997); McGinty v. Brown, 4 Vet. App. 428 (1993).

In this case, the veteran reported at an October 1980 
examination that he had a 15 year history of working in the 
mines.  He also stated that he worked in construction and as 
a carpenter both before and after service.  (See transcript 
of November 1983 personal hearing.)  At a March 1984 personal 
hearing, he said that had worked in the mines in 1952 and 
1953.  VA records in 2002 reflect a 21 year history of 
smoking cigarettes.  

When filing his claim in January 2003, the veteran reported 
that asbestosis was diagnosed in 1994.  Treatment records 
from 1994 are not of record.  

The evidence of record does not reflect that the RO has 
requested records of exposure to asbestos in service to be 
forwarded to the Navy Medical Liaison Office for 
determination of exposure to asbestosis.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following:  

1.  The AMC should review the provisions 
of DVB Circular 21-88-8, Asbestos-Related 
Diseases (May 11, 1988), as well as VA 
Adjudication Procedure Manual M21-1, Part 
III, para 5.13 and M21-1, Part VI, para. 
7.21 in order to determine if the 
veteran's claim for service connection 
for an asbestos- related disease has been 
properly developed.

2.  The AMC should contact the Navy and 
request records of exposure to asbestos 
for the veteran in his work as a pipe 
pitter aboard the vessels mentioned 
above.  Documents received should then be 
forwarded to the Navy Medical Liaison 
Office for determination of exposure to 
asbestos.  

3.  After any additional evidence has 
been obtained and added to the record, 
the AMC should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a pulmonary 
examination to determine the nature and 
etiology of any asbestosis.  The claims 
folder and a copy of this remand must be 
made available to the examiner for review 
in conjunction with the examination.  All 
necessary special studies or tests are to 
be accomplished, to include testing the 
appellant's sputum for evidence of 
asbestos fibers, high resolution x-rays 
and a computerized tomography scan if 
determined by the examiner to be 
necessary to obtain a fully informed 
diagnosis.  After a review of the 
examination findings and the entire 
evidence of record, the examiner should 
render an opinion as to whether the 
veteran has asbestosis, or any other 
asbestos related lung disorder, and, if 
so, whether it is related to his military 
service, including any in-service 
asbestos exposure (assuming for 
examination purposes any response 
obtained from the Navy Medical Liaison 
Office and/or the accuracy of the 
veteran's history).  If no such 
disability is found, or no link to 
military service is found, such findings 
and conclusions should be affirmatively 
stated and explained, and a complete 
rationale for any opinion expressed 
should be included in the examination 
report.  The report prepared should be 
typed.

4.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2004).  In the event 
that the veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

5.  Thereafter, the AMC should review the 
claims file and take all other proper 
measures to ensure full and complete 
compliance with the duty-to-notify and 
duty-to-assist provisions of the VCAA.  
The AMC should also ensure that the VA 
examination report addresses all 
questions asked.  If it does not, it must 
be returned to the examiner for 
corrective action.

6.  The AMC should then review and re- 
adjudicate the issue on appeal.  If such 
action does not grant the benefit 
claimed, the AMC should provide the 
veteran and his representative a 
supplemental statement of the case (SSOC) 
and an appropriate period of time should 
be allowed for response.  Thereafter, the 
case should be returned to this Board for 
appellate review.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




